Mr. Justice Wolf
delivered the opinion of the court.
Victoria López Julbe died in 1906 without executing any will. She was married at the time of her death to Julio D. Guzmán, having by said marriage a child who died before his mother. Dolores Julbe, the mother of Victoria López, and Julio D. Guzmán, the husband of the decedent, were by the *775District Court of Humacao declared to be the heirs. Julio D. Guzman was appointed the judicial administrator. The parties could not agree upon the inventory and division of the estate, so the court referred the proceedings to a special accountant equivalent to a master in American practice, but known as a contador-partidor under our practice. In due time this master made his report. The parties, by stipulation, agreed that certain debts should be stricken out, and agreed upon other matters, and then the court made the following order:
“Judicial District of Humacao. Dolores Julbe, widow of López, ex parte. Intestacy of Victoria López. Appointment of a Judicial Administrator. Order. — The foregoing report is hereby approved,, with certain modifications stated below, in accordance with the written stipulations read in open court in which it is agreed that the account in favor of Don Antonio Roig only amounts to the sum of $13,313.67.
Deducting this amount from the total debts, this leaves the sum of-$41, 893. 38
The general value of all the property being- 85, 326. 84
There remains to divide, deducting the debts- 41, 893. 38
Balance_ 43, 433. 46-
The common deductions amount to- 32, 411. 90
There being, therefore, to be divided as community property_ 11, 021. 56
And belonging to each spouse_ 5, 510. 77
In the part belonging to the dead woman the husband has a third part in usufruct, equal in this case to___ 1, 836. 92
And there remains in favor of the heiress of the decedent_ 3, 673. 85
To this sum interest must be added from the 1st day of January, 1907, when the pension assigned to such heiress began, or namely for a period of about 36 months_ 661.14
Which makes a total in her favor of_ 4, 334. 99
*776Deducting tbe advance of $800 and a monthly pension of $100 for a like period, which amounts to_ 3, 500. 00
Remains in favor of Da. Dolores Julbe, widow of López_ 834. 99
And then the court goes on to order other thing's which do not affect the merits of this appeal.
Both parties appeared, and each party came to this court saying that the court below refused to sign a bill of exceptions or statement of the case, and this court supported that refusal upon the idea that the evidence upon which the court below acted must all be before it, and that whatever said •court had before it to make its order could be regularly certified to us, it not being necessary to reduce statements of witnesses to form. The record, however, as certified contains nothing but the report of the master and none of the data from which his account was made up. Consequently, this court has been unable to follow the arguments upon the facts made by counsel because it has not had sufficient matter before it. The appeal in this case is directed against the alleged error of the master, namely, that in making up his total amount of assets he figured the inventory of the estate as $45,381.15, and figured the increase by reason of the products and the •sales of fruits and cattle at $39,945.69. The appellants maintain that in the $39,945.69 is included a large number of items which were already necessarily included in the $45,381.15; that the master counted the crops in the original inventory and then counted all or part of the same crops as a part of the alleged increase. We are utterly unable to say that the master in so doing committed any error because we have not the data to which we have heretofore referred. The master states this sum of $39,945.69 in his report as an increase, and without some further showing the presumption arises from such report and the consequent order of the court that this s-um was such increase. It does not seem unreason*777able that a capital of $45,381.15 should produce an increase of $39,945.69 in operations extending over three years, especially when these operations relate to agricultural matters like sugar and cattle. The judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary and del Toro concurred.
Mr. Justice AldPey did not take part in the decision of this case.